This case is before the Court on rehearing granted to our judgment of affirmance entered October 1, 1936. The controversy has been ably argued by counsel for the respective parties and a full re-examination of the record, and reconsideration of the appellate issues, had by the court sitting en banc.
It is unnecessary to enlarge upon the discussion heretofore set forth in the Court's opinion filed the date last aforesaid. It is sufficient to say in passing that while the amounts decreed appear to be unusually large when weighed solely in their relation to the gross amount involved in the estate being administered and wound up, this Court cannot say, sitting as an appellate court, in view of the extraordinary nature of the litigation heretofore carried on, that the record justifies a finding on rehearing that the Chancellor's decree was so closely wrong as to warrant reversal thereof; therefore the affirmance of the decree appealed from should be adhered to on this rehearing and an appropriate judgment to that effect now entered. See: Penn-Florida Hotel Corp. v. Atlantic National Bank of Jacksonville, 126 Fla. 344, 170 Sou. Rep. 877, where the pertinent factors to be considered as a guide in fixing allowance for attorneys and receivers will be found summarized. *Page 841 
Reaffirmed on rehearing.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.